Hall, Presiding Judge.
This case began in the Civil Court of Fulton County in June of 1967. It now reaches this court for its third and hopefully its last appearance. See Travelers Indem. Co. v. Worley, 119 Ga. App. 537 (168 SE2d 168); Worley v. Travelers Indem. Co., 121 Ga. App. 179 (173 SE2d 248). Defendant appeals from the grant of a summary judgment for the plaintiff in the amount of $1,831. In support of the motion for summary judgment, the plaintiff introduced the transcript of proceedings and documentary evidence of the first trial of the case. No other evidence was introduced by either party.
In the first appeal, this court held that "the evidence is uncontradicted that the balance between the estimated premium and the earned premium was $1,831. . Travelers Indem. Co. v. Worley, supra, p. 538. This being the law of the case (Code Ann. § 81A-160 (h)), the trial court did not err in granting the motion for summary judgment. See Consumers Financing Corp. v. Lamb, 218 Ga. 343 (127 SE2d 914).

Judgment affi7~med.


Eberhardt and Whitman, JJ., concur.

A. A. Roberts, for appellant.
Greene, Buckley, DeRieux & Jones, Hugh Robinson, Jr., for appellee.